Citation Nr: 0731581	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1974 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision.  In June 2007, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) 
(2007); See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  VA treatment records show that the veteran currently 
has hypertension and service medical records show treatment 
for hypertension.  Prior to service entry, on the Report of 
Medical History dated in April 1974, the veteran indicated 
that he had in the past or present high or low blood 
pressure.  He also indicated that he had been treated for 
hypertension in January 1974.  A periodic examination report 
dated in January 1975 noted a blood pressure reading of 
120/82 and another examination report dated in May 1977 noted 
readings of 126/88, 118/78, and 130/90.  Subsequent records 
show that the veteran was hospitalized for four days in 
January 1978 for labile hypertension.  At the time, the 
veteran reported a history of intermittent elevated blood 
pressure.  On hospital admission, his blood pressure reading 
was 172/110 in the left arm and 184/116 in the right arm.  
After treatment with medication, the veteran's blood pressure 
reading was 200/140 and then after administration of more 
medication it was 188/80.  The clinician noted that the 
reason for the veteran's sudden onset of hypertension was 
unclear and that it was unlikely that his symptoms were 
related to hypertension.  The clinician also added that the 
veteran was probably normotensive; many of the elevated blood 
pressure readings were probably caused by a small blood 
pressure cuff as normal repeat reading was done using a large 
cuff.  There is no other indication of hypertension in the 
service medical records.  Therefore, the Board finds that a 
remand for an etiological examination is in order.

Additionally, the Board notes that the claims folder contains 
a partial Veterans Claims Assistance Act of 2000 (VCAA) 
letter.  It is unclear whether the veteran received an entire 
notification letter.  To ensure that the duties to notify and 
assist are met, another VCAA letter pertaining to the service 
connection claim for hypertension should be sent to the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).  Also, the veteran should be 
provided with an explanation as to the information or 
evidence needed to establish a disability rating and 
effective date for his claim as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a complete VCAA letter 
pertaining to his service connection 
claim, including an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for his claim.   

2.	Schedule the veteran for an examination 
to ascertain the nature and etiology of 
any current hypertensive disorder, 
including specifically, an assessment 
as to whether any current hypertension 
is etiologically related to the 
elevated blood pressure readings in 
service as indicated above.  The claims 
file and a copy of this Remand must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
hypertension is causally or 
etiologically related to the veteran's 
period of active service, including the 
elevated blood pressure readings in 
service.  The examiner should provide 
the rationale for the opinion provided.  
If the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for hypertension.  
If further action remains adverse to 
the veteran, provide him with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



